           Case 1:20-cr-00286-WHP
  Case 1-20-cr-00286-WHP-1         Document
                              Document      49 in
                                       48 Filed Filed
                                                  NYSD04/21/21  Page 1 of 1Page 1 of 1
                                                         on 04/18/2021

GLENN A. GARBER, P.C.                           233 BROADWAY, SUITE 2370, NEW YORK, NY 10279

ATTORNEYs AT LAW                                                  TEL: 212-965-9370 FAX: 212-965-9375
                                                                          www.glenngarber.com



   April 18, 2021

   Filed by ECF
   Hon. William H. Pauley III
   U.S. District Court Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

           Re:      United States v. Shaquille Williams, 20-cr-286 (WHP)


   Dear Judge Pauley:

           I represent Shaquille Williams in the above referenced matter. I write to advise the Court
   that the parties have reached a plea agreement and to request a virtual plea date on May 7, 2021
   at 9 a.m.

           The defense consents to a waiver of time under the Speedy Trial Act until the date of the
   plea.

           Thank you for your consideration.


   Respectfully submitted,


   Glenn A. Garber, Esq.                                      Application granted. Time excluded in the
                                                              interest of justice until May 7, 2021.
   cc: AUSA Thomas John Wright (By ECF)




                                                                             April 19, 2021




                                                                                                        1
